Citation Nr: 1722688	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  07-16 606	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of debt in the amount of $1,907.60, resulting from an overpayment of educational benefits.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from January 1989 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 decision of the RO's Committee on Waivers and Compromises.


FINDING OF FACT

In October 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Veteran perfected his appeal to the Board in May 2007, he requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled for October 2007.  In a statement received the same month, the Veteran wrote that he wished to withdraw his appeal and cancel the scheduled hearing.  He signed and dated this written statement.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn, in writing, this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


